UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RM and SM, infants by and through their parent and
natural guardian SHARON FAUST,

 

JL, an infant, by and through his parent and natural
guardian BERNADETTE TORRES,

and

SHARON KEMP, individually and on behalf of her infant
son AH,
Plaintiffs,
-against-

THE CITY OF NEW YORK, THE NEW YORK CITY
DEPARTMENT OF EDUCATION, MIEASIA EDWARDS
KERRIANNE HARRISON, SCHOOL SAFETY OFFICER
JOHN DAVIS, JOHN & JANE DOE NOS. 1-5 EMPLOYEES
OF THE DEPARTMENT OF EDUCATION, PARTNERSHIP
WITH CHILDREN AND KASEEM GORDON,

Defendants.

| VDUULUNWIENI
| ELECTRONICALLY FILED
DOC#:

} it
| DATE FILED: _| | - 2 )~\ 9

i

 

Docket No.: 18-cv-09763
(PAC)(RWL)

INFANT
COMPROMISE

ORDER

x

 

Upon review of the petition of Sharon Faust, parent and natural guardian of the infants

RM and SM, duly sworn to the 14" day of November 2019; the petition of Bernadette Torres,

parent and natural guardian of infant JL duly sworn to the 14" day of November 2019; the

petition of Plaintiff Sharon Kemp individually and on behalf of her infant son, AH; and the

affirmation of Tahanie A. Aboushi, Esq., attorney for plaintiffs, dated the 14" day of November,

2019; and and upon all of the papers, pleadings and proceedings heretofore had herein; and it

appearing that the best interests of the infants will be served by approval of this settlement;

NOW, on motion of Plaintiffs’ attorneys, it is

ORDERED, that the aforesaid parents and natural guardians of the infant plaintiffs, be
and hereby is authorized and empowered to settle the action against the Defendants for the sum
of One-Hundred and Eighty-Five Thousand Dollars ($185,000.00); and it is further ordered that
the aforesaid sum shall be apportioned and paid by defendant(s) as follows:

(A) The sum of $185,000.00 shall be paid by the Defendant City of New York; and

ORDERED that the aforesaid Defendant pay the aforesaid settlement sum as follows:

(A) The sum of $64,800.00 ($4,700.00 for costs and $60,100.00 for fees) to the order of the
above-named attorneys for the plaintiff as and for attorneys’ fees, inclusive of all disbursements
and expenditures made on plaintiff's behalf; and

(B) The sum of $40,066.00 to SHARON FAUST the aforesaid parent and natural guardian of
infants RM and SM. Of the $40,066.00 amount, $10,000.00 shall be placed in an investment
account, including but not limited to an annuity account of the infant Plaintiff RM, and
$10.000.00 shall be placed in an investment account, including but not limited to an annuity
account of the infant Plaintiff SM and her parent and natural guardian’s choosing. The
remainder of $20,066.00 is to be deposited in a checking account with a Financial Institutioning
institution, and held therein for the use and benefit of infant-plaintiffs RM and SM, and;

(C) The sum of $39,066.00 to SHARON KEMP the aforesaid parent and natural guardian of
infant AH. Of the $39,066.00 amount, $10,000.00 shall be placed in an investment account
including but not limited to an annuity account of the Plaintiff and his parent and natural
guardian’s choosing. The remainder of $29,066.00 is to be deposited in a checking account with
a Financial Institutioning institution, and held therein for the use and benefit of said infant and;
(D) The sum of $1,000.00 shall be made out to SHARON KEMP personally, and it is further

ordered;
(©) The sum of $40,066.00 to BERNADETTE TORRES the aforesaid parent and natural
guardian of infant JL. Of the $40,066.00 amount, $10,000.00 shall be placed in an investment
account including but not limited to an annuity account of the Plaintiff and his parent and natural
guardian’s choosing. The remainder of $30,066.00 is to be deposited in a checking account with
a Financial Institutioning institution, and held therein for the use and benefit of said infant, and it
is further ORDERED, that upon full payment of all of the aforesaid amounts, defendants shall
have no further liability herein; and it is further

ORDERED, that the funds deposited in the accounts described above shall be held therein for
the use and benefit of each infant, subject to the further order of this Court; and it is further
ORDERED, that each financial institution where the above accounts are held (“Financial
Institution”) shall place the invested funds in the highest interest bearing time accounts or
certificates of deposit, and said certificates and accounts shall be renewed upon maturity,
provided, however, the maturity date of such certificates and accounts or any renewal thereof,
shall not extend beyond the date of each infant’s eighteenth (18th) birthday; and it is further
ORDERED, that in the event that the balance of the aforesaid account(s) and/or certificates
exceeds the then prevailing Federal Department Insurance Corporation limits, the officer-trustee
of said Financial Institution and each infants’ guardian herein are directed to notify the Court so
that a further designation of an individual depository may be made in order to keep the balance
of each such account and certificate within federally insured limits; and it is further

ORDERED, that the Financial Institution shall pay over all monies held in the aforesaid
certificates and accounts to each infant plaintiff herein upon demand and without further Court
order when the infants reach the age of eighteen (18) years upon presentation of proper proof and

compliance with the Financial Institution rules of withdrawal; and it is further
ORDERED, that each year (or quarterly as the case may be) during the minority of the

infant plaintiffs, upon presentation to each Financial Institution of a duly executed income tax
return or other document showing the amount of income or estimated tax due on behalf of the
infant, said Financial Institution shall provide the infants’ guardian herein with checks made
payable to the Internal Revenue Service and/or State and/or Municipal Taxing Authority to
which said income tax is owed by said infants. However, said checks shall be only for such
amounts as may be due and payable for that portion of the infants’ personal income tax liability
attributable to income earned on said accounts including interest and penalties thereon as shown
on any official bill therefor issued by the taxing authority. Said check and/or checks shall
identify the infant and said infant’s social security number in order to insure that said amounts
are being made for the benefit of the infant; and it is further

ORDERED, that said Financial Institutions be and hereby are authorized without further order
of this court to pay out of the infants’ Financial Institution accounts, reasonable fees for the
preparation of any income tax, return or estimated income tax return or accounting that may be
required to be filed by or on the infant’s behalf. Said fees shall not exceed $250 without the
further order of the Court; and it is further

ORDERED, that in the event of the death of an infant plaintiff on or prior to the 18" birth date
of said infant, all of the aforesaid sums described in (each) said Financial Institution shall be paid
to the estate of said infant plaintiff, or to the designated beneficiary of said estate in the same
amount and in the same manner as hereinbefore set forth; and it is further

ORDERED, that the cause of action for loss of services and/or medical expenses of the guardian
be and the same hereby is dismissed without costs and with prejudice; and it is further

ORDERED, that conditioned upon compliance with the terms of this order, the aforesaid
parents and natural guardians of the infant plaintiffs, be and hereby is authorized and empowered
to execute and deliver a general release and all other instruments necessary to effectuate the
settlement herein; and it is further

ORDERED, that if it appears that any government agency may attach a lien to the infants’
payment, this Order may be amended to allow the creation of a Supplemental Needs Trust for the
benefit of the infant and the Supplemental Needs Trust will be substituted as the payee of the
payments; and it is further

ORDERED, that the filing of a bond be dispensed within accordance with the applicable
provisions of the SDNY Local Civil Rules.

Dated: November 21, 2019 f

 

Robert W. Lehrburger
United States Magistrate Judge
